Citation Nr: 0935389	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-20 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the appellant's claim that she has met the basic 
eligibility requirements for Department of Veterans Affairs 
(VA) death benefits, to include service connection for the 
cause of the Veteran's death; and entitlement to non-service-
connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The service department reports that the Veteran entered 
service in the Armed Forces of the United States on December 
25, 1941; he was beleaguered until May 6, 1942; he was in a 
missing status from May 7 to May 10, 1942; he was in a no-
casualty status from May 11 until September 30, 1942; he had 
recognized guerrilla service from October 1, 1942, until May 
15, 1945; and had regular Philippine Army service from May 
16, 1945, until he was released from service of the Armed 
Forces of the United States on June 30, 1946.  

The Veteran died in October 2000.  The appellant is claiming 
entitlement to benefits as the Veteran's surviving spouse.  

Received from the appellant in February 2001 was an 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child 
(VA Form 21-534).  In March 2001, the RO denied the 
appellant's claim, based on a finding that she was not 
recognized as the proper claimant for VA purposes and that 
her marriage to the Veteran did not meet the requirements for 
a legal marriage under Philippine law.  Received in October 
2005 was a letter from the appellant in which she basically 
requested that her claim for entitlement to non-service-
connected death pension benefits be reopened, arguing that 
the Philippine government had recognized the validity of her 
marriage to the Veteran by giving her surviving spouse 
benefits, and therefore VA should also recognize the validity 
of her marriage to the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
which the RO concluded that new and material evidence had not 
been submitted to reopen the appellant's claim of entitlement 
to death benefits as the Veteran's surviving spouse.  The RO 
advised the appellant that she needed to submit evidence 
which would show that she was legally married to the Veteran 
at the time of his death.  


The Board notes that in December 2005, the appellant 
submitted additional evidence in support of her claim.  In 
February 2006, the RO issued a decision denying the 
appellant's request to reopen her claim for entitlement to VA 
death pension benefits.  The RO indicated that a review of 
the records showed that she had been advised previously that 
she had no legal entitlement to non-service-connected death 
pension because of the Veteran's service.  The RO denied the 
claim, essentially find that new and material evidence had 
not been submitted, based on a finding that the evidence 
submitted failed to show that the Veteran had qualifying 
service which met the requirements for basic eligibility for 
VA death benefits.  In the decision, the RO also noted that 
no determination had been made on the appellant's recognition 
as the Veteran's surviving spouse.  The RO advised her that, 
should she successfully submit evidence to reopen the claim 
for death pension, or should she file a claim for dependency 
and indemnity compensation (DIC), the issue of her 
relationship with the Veteran would then need to be 
addressed.  

Received from the appellant in July 2006 was a letter in 
which she disagreed with the February 2006 decision.  She 
also noted that a new issue was being raised as to whether or 
not the Veteran served in the regular component of the U.S. 
Armed Forces.  The RO construed this statement as a timely 
notice of disagreement (NOD).  In March 2007, the RO issued a 
Statement of the Case (SOC) with respect to the issue of 
legal entitlement to non-service-connected death benefits.  
It appears that, in the SOC, the RO found that new and 
material evidence had been submitted to reopen the claim.  
The RO noted in the "adjudicative actions" section that in 
December 2005 a claim was received (from the appellant) 
"with proof of [her] marriage to the Veteran and that [she 
is] the legal surviving spouse".  It is unclear to the Board 
what this "proof" of a valid marriage consisted of.  
Nonetheless, in the March 2007 SOC "Reasons and Bases" 
section, the RO acknowledged that the appellant's claim for 
entitlement to non-service-connected death pension benefits 
had been denied on two different bases.  The RO noted that 
her claim had been initially denied because she was not 
recognized as a proper claimant because her marriage to the 
Veteran did not meet the requirements of a legal marriage 
under Philippine law.  The RO also noted that her claim was 
later denied because of the Veteran's lack of qualifying 
service.  The RO then indicated that both of the above 
reasons were legitimate reasons for denying her claim, noting 
that, even if she could prove she was the legal surviving 
spouse of the Veteran, she would still not be entitled to 
death benefits because of the Veteran's lack of qualifying 
service.  

Thus, the Board concludes that the issue on appeal is to 
determine whether new and material evidence has been 
submitted to reopen the appellant's claim that she has met 
the basic eligibility requirements for Department of Veterans 
Affairs (VA) death benefits.  Although the RO has essentially 
reopened the claim and adjudicated the issue of basic 
eligibility for Department of Veterans Affairs (VA) death 
benefits on the merits, in March 2007 SOC, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, irrespective of the RO's 
action, the Board must decide whether the appellant has 
submitted new and material evidence to reopen her claim that 
she has met the basic eligibility requirements for VA death 
benefits. 

With regard to the other issue on appeal, the Board notes 
that, in a December 2006 rating decision, the RO denied 
service connection for the cause of the Veteran's death.  The 
appellant filed a timely NOD, an SOC was issued in June 2007, 
and then the appellant perfected the appeal with the VA Form 
9 submitted in July 2007.  The Board notes, however, that 
although the RO adjudicated the appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death as a separate issue, and that claim was 
perfected for appellate review, given the fact that the 
appellant has not met the threshold requirement that she was 
married to the Veteran at the time of his death within the 
meaning of the applicable law and regulation, there is only 
one combinedissue on appeal:  whether the appellant has met 
the basic eligibility requirements for VA death benefits, to 
include service connection for cause of death and non-
service-connected death pension benefits.

With regard to the DIC claim, the Board notes that, after 
receiving additional evidence from the appellant in July 
2007, the RO took jurisdiction of the claim for entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  By October 2007 
rating decision, the RO denied entitlement to DIC benefits.  
In her October 2007 notice of disagreement, the appellant 
indicated, "[a]s I am now recognized as the proper claimant 
being the legal surviving spouse of the Veteran , I hereby 
respectfully reclaim the benefit for an additional 
compensation as a dependent wife that was denied in 1988".  
In July 2008, the RO issued an SOC regarding the claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The 
record reflects that the appellant did not file a substantive 
appeal with respect to the DIC benefits issue, therefore that 
issue is not before the Board.  

The Board also notes that, in January 2001, a letter was 
received from another woman, J.D.I., claiming she is the 
surviving spouse of the Veteran and requesting any benefits 
to which she might be entitled.  In July 2001, the RO sent a 
letter to J.D.I. advising her that, in order to apply for VA 
death benefits, she would need to submit a formal application 
and a copy of the public record of her marriage to the 
Veteran.  A review of the record shows that J.D.I. has yet to 
respond to this request for additional information, and 
therefore that issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's marriage to the appellant in 1949 did not 
meet the requirements for a legal marriage under Philippine 
law.  

2.  In a March 2001 decision, the RO denied the appellant's 
claim of entitlement to basic eligibility for VA death 
benefits, based on a finding that she was not recognized as 
the proper claimant for VA purposes and that her marriage to 
the Veteran did not meet the requirements for a legal 
marriage under Philippine law.  The appellant did not appeal 
that decision, and it became final.

3.  Since the March 2001 decision, evidence which is new, 
which relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim, has not been received.

CONCLUSIONS OF LAW

1.  The Appellant is not entitled to recognition as the 
surviving spouse of the Veteran for the purpose of receiving 
VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53, 3.205 (2009).

2.  The March 2001 RO decision denying basic eligibility for 
VA death benefits is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

3.  New and material evidence has not been received since the 
March 2001 RO decision with respect to the claim of basic 
eligibility for VA death benefits, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).



I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If complete notice is not 
provided until after the initial adjudication, such a timing 
error can be cured by subsequent legally adequate VCAA 
notice, followed by readjudication of the claim, as in an SOC 
or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in October 2006, February 2007, 
and August 2007 that fully addressed the notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  Moreover, the 
appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

The Board also notes that, in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the appellant was informed, by letters 
dated in November 2005 and October 2006, of the evidence 
necessary to establish her status as surviving spouse of the 
Veteran and of the necessity of presenting new and material 
evidence along with that definition.  Thus, the Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that she has not been prejudiced by the notice 
and assistance provided.

With regard to the duty to assist, the Board notes that the 
appellant has not identified any additional evidence or 
information which could be obtained to substantiate her 
claim, and the Board is not aware that any such evidence or 
information is outstanding.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and implementing regulations.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to notify 
and assist the appellant in this matter.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  New and Material Evidence Claim

The Veteran died in October 2000.  The appellant alleges that 
she is entitled to VA death benefits as the Veteran's 
surviving spouse.  She asserts that she and the Veteran were 
married in 1949 and remained married until he died in October 
2000.  

The record reflects that, by December 1994 Board decision, 
the Board determined that the appellant's marriage to the 
Veteran (in 1949) did not meet the requirements for a legal 
marriage under Philippine law and denied additional 
compensation benefits for the appellant as a dependent wife.  
The Board also found that the Veteran had married J.D.I. in 
1937, and that his marriage to J.D.I. had not terminated by 
her death, by divorce, or by annulment.  

In a March 2001 decision, the RO denied the appellant's claim 
of entitlement to basic eligibility for VA death benefits, 
based on a finding that she was not recognized as the proper 
claimant for VA purposes and that her marriage to the Veteran 
did not meet the requirements for a legal marriage under 
Philippine law.  The appellant did not appeal that decision, 
and it became final.  She is now seeking to reopen the 
previously denied claim.

The evidence of record at the time of the March 2001 decision 
included the December 1994 Board decision (essentially the 
law of the case with regard to the findings made) and a copy 
of the appellant and the Veteran's  marriage certificate.

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The appellant herein claims entitlement to VA death benefits 
as the surviving spouse of the Veteran.  A surviving spouse 
for VA purposes is defined as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  The pertinent 
regulation regarding surviving spouses further provides that, 
"[e]xcept as provided in § 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived with the veteran continuously from the date of the 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and (2) 
[e]xcept as provided in § 3.55, has not remarried or has not 
since the death of the veteran . . . lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b).

For VA purposes, marriage means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Since the March 2001 RO decision, the appellant has submitted 
many documents in support of her request to reopen the claim.  
The new evidence that has been submitted includes numerous 
letters from her, including photographs of her and the 
Veteran; copies of her certificate of marriage to the 
Veteran; documents from the Philippine government apparently 
showing that the appellant receives pension 

benefits based on being the surviving spouse of the Veteran; 
her voter registration card; documents showing that the 
Veteran was awarded the Bronze Star Medal in service and was 
receiving checks from the U.S. Treasury (related to his 
service-connected disabilities); and a March 1993 deposition 
from the Veteran in which he discusses being unaware that he 
was married to J.D.I.  While most of the evidence above is 
new, in that it was not of record at the time of the last 
final decision, the Board finds the evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the claim.  In this regard, while the 
appellant submitted an Affidavit from the Philippine Army 
showing service in the USAFFE from December 1941 to January 
1942, this document, and all other documents submitted by the 
appellant in support of her claim, do not meet the first 
requirement of 38 C.F.R. § 3.203(a), because they were not 
issued by a United States service department. 

The Board does not doubt the appellant sincerely believes she 
is the surviving spouse of the Veteran and therefore entitled 
to death benefits as his widow.  However, the facts are not 
in dispute in this case.  The appellant is not the surviving 
spouse of the Veteran, and therefore is not entitled to claim 
death benefits.  The appellant has not submitted any new, 
valid evidence showing that her marriage to the Veteran was 
legal under Philippine law.  

In view of the foregoing, the Board finds that the evidence 
received in conjunction with the claim to reopen is not new 
and material, and does not serve to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, we must conclude 
that no further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Insofar as the claim has been denied, and the appellant's 
marriage to the Veteran does not meet the requirements for a 
legal marriage under Philippine law, the Board need not 
address the underlying claims for death benefits, to include 
service connection for the cause of the veteran's death.




ORDER

New and material evidence having not been submitted, the 
appellant's claim that she has met the basic eligibility 
requirements for VA death benefits is not reopened, and the 
appeal is accordingly denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


